Citation Nr: 0729164	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  96-18 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected L4-L5 disc bulge with 
radiculopathy (lumbar spine disability).  

2.  Entitlement to an initial compensable evaluation for the 
service-connected arthritis of the thoracic spine from T9 to 
T12 (thoracic spine disability).  




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs





ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran's military service included active duty from 
November 1978 to May 1979 and active duty for training from 
March to July 1983 and February to May 1991.  

In June 2000, the Board of Veterans' Appeals (Board) denied 
an initial evaluation in excess of 10 percent for the 
service-connected status post fracture of the coccyx and 
remanded the issues listed on the title page to the agency of 
original jurisdiction (AOJ) for additional development.  

The issues listed on the title page are being remanded to the 
AOJ via the Appeals Management Center in Washington, D.C.  
The veteran will be notified by VA if further action is 
required on his part.  



REMAND

According to a May 2006 report from P.J.S., D.O., who had 
treated the veteran since May 2005, the veteran had daily 
back pain that keep him bedridden and totally incapacitated 
from 4-6 days every month.  

Additionally, Dr. S. noted that the veteran had had an 
increase in the frequency and severity of his dorsal spine 
symptoms due to post-traumatic arthritic changes.  

Diagnostic Code 5243, for intervertebral disc syndrome, 
includes criteria that assign a disability rating based on 
the duration of incapacitating episodes, which are defined as 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  

The Board would note, however, that it is unclear whether Dr. 
S was the veteran's treating physician when he was totally 
incapacitated and bedridden because Dr. S. reported that the 
veteran had worked overseas and was frequently away from 
organized medical care.  Additionally, the treatment records 
submitted by Dr. S. do not show multiple periods of 
incapacitation.  

Based on the above, the Board finds that the issues currently 
on appeal need to be remanded for additional development 
prior to final adjudication.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2006), an examination will 
be requested whenever VA determines, as in this case, that 
there is a need to verify the nature and severity of a 
disability.  See also 38 C.F.R. § 3.159 (2007).  

Accordingly, these remaining matters are REMANDED to the AOJ 
for the following actions:

1.  The AOJ should take appropriate steps 
to contact the veteran and request that 
he identify specific names, addresses and 
approximate dates of treatment, both VA 
and private, for all health care 
providers who have treated him for 
service-connected lumbar spine and/or 
thoracic spine disability since September 
2006, the date of the most recent medical 
evidence on file.  The veteran should be 
specifically asked to provide evidence or 
relevant information related to all 
episodes of incapacitation due to 
service-connected lumbar or thoracic 
spine disability.  

After securing any appropriate consent 
from the veteran, VA must attempt to 
obtain copies of all treatment records 
identified by the veteran that have not 
been previously secured.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
must inform the veteran and his 
representative of this and request them 
to provide copies of the outstanding 
medical records.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  

2.  Dr. S. should be contacted and 
requested to submit any additional 
medical evidence to support his May 2006 
conclusions as to the veteran's totally 
incapacitating episodes due to service-
connected lumbar and/or thoracic spine 
disability.  

3.  The veteran should be afforded a VA 
examination to determine the current 
nature and extent of his service-
connected lumbar spine and thoracic spine 
disabilities.  The claims files must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Any indicated diagnostic 
tests and studies, including x-rays, must 
be accomplished.  

The VA examiner should identify all of 
the disabling manifestations 
specifically attributable to the 
service-connected lumbar and thoracic 
spine disabilities.  The examiner should 
comment as to whether the 
service-connected disabilities are 
productive of any functional loss.  A 
complete rationale for all opinions must 
be provided.  The report prepared must 
be typed.  

4.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

5.  Following completion of all indicated 
development to the extent possible, the 
AOJ must readjudicate the claim for an 
initial evaluation in excess of 20 
percent for service-connected lumbar 
spine disability and the claim for an 
initial compensable evaluation for 
service-connected thoracic spine 
disability based on all relevant evidence 
on file.  If either issue continues to be 
denied, the AOJ must provide the veteran 
and his representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

